In a proceeding pursuant to CPLR article 78 to review so much of a determination of the respondent board of zoning appeals as, after a hearing, denied petitioner’s application for a variance of off-street parking requirements for premises it operates as a church, petitioner appeals from a judgment of the Supreme Court, Nassau County, entered January 11, 1977, which dismissed the petition. Judgment affirmed, without costs or disbursements, on the *584opinion of Mr. Justice Altimari at Special Term. Cohalan, J. P., Damiani, Rabin and Titone, JJ., concur.